             Case 4:17-mc-80107-HSG Document 65 Filed 02/03/20 Page 1 of 1



 1 BOERSCH & ILLOVSKY LLP
   Martha Boersch (State Bar No. 126569)
 2 martha@boersch-illovsky.com
   Matthew Dirkes (State Bar No. 255215)
 3
   matt@boersch-illovsky.com
 4 1611 Telegraph Ave., Ste. 806
   Oakland, CA 94612
 5 Telephone: (415) 500-6640

 6 Attorneys for Applicant

 7 ILYAS KHRAPUNOV

 8                               UNITED STATES DISTRICT COURT

 9                             NORTHERN DISTRICT OF CALIFORNIA
10                                       OAKLAND DIVISION
11
     IN RE APPLICATION OF ILYAS                        Case No. 4:17-mc-80107-HSG
12   KHRAPUNOV PURSUANT TO 28 U.S.C. §
     1782 FOR THE TAKING OF DISCOVERY                  REQUEST TO WITHDRAW SUBPOENA
13
     FOR USE IN A FOREIGN PROCEEDING,                  APPLICATION AND DISMISS CASE
14
                                 Applicant.
15

16

17         Applicant Ilyas Khrapunov hereby requests that the subpoena application in the instant case

18 (ECF No. 1) be withdrawn, the subpoena issued to Google, Inc. (ECF No. 6) be vacated, and this

19 matter be dismissed.

20   Dated: February 3, 2020                          BOERSCH & ILLOVSKY LLP
21                                                    _/s/ Martha Boersch______________
                                                      Martha Boersch
22
                                                      Attorney for Applicant
23                                                    ILYAS KHRAPUNOV

24

25

26
27

28
                                                1           REQUEST TO WITHDRAW SUBPOENA
                                                                            AND DISMISS CASE
                                                                      Case no.: 17-mc-80107-HSG
